EXHIBIT 10.6

INSPIRE PHARMACEUTICALS, INC.

1995 STOCK PLAN

NONQUALIFIED STOCK OPTION

Inspire Pharmaceuticals, Inc. (the “Company”) has granted to you a Nonqualified
Stock Option (the “Option”) under the Inspire Pharmaceuticals, Inc. 1995 Stock
Plan, as amended (the “Plan”). The terms of the Option are set forth in the
Nonqualified Stock Option Grant Agreement provided to you (the “Agreement”). The
following provides a summary of the key terms of the Option; however, you should
read the entire Agreement, along with the terms of the Plan, to fully understand
the Option.

SUMMARY OF NONQUALIFIED OPTION GRANT

 

Option Number:

 

 

 

 

Grantee:

 

 

 

 

Date of Grant:

 

 

 

 

Vesting Schedule:

 

 

 

 

Exercise Price Per Share:

 

 

 

 

Total Number of Options Granted:

 

 

 

 

Term/Expiration Date:

 

 

 

 



--------------------------------------------------------------------------------

INSPIRE PHARMACEUTICALS, INC.

1995 STOCK PLAN

NONQUALIFIED STOCK OPTION GRANT AGREEMENT

This NONQUALIFIED STOCK OPTION GRANT AGREEMENT (the “Agreement”), dated as of
(the “Date of Grant”), is delivered by Inspire Pharmaceuticals, Inc. (the
“Company”) to (the “Grantee”).

RECITALS

A. The Inspire Pharmaceuticals, Inc. 1995 Stock Plan, as amended (the “Plan”)
provides for the grant of options to purchase shares of common stock of the
Company. The Company has decided to make a stock option grant as an inducement
for the Grantee to promote the best interests of the Company and its
stockholders.

B. The Board of Directors of the Company (the “Board”) has delegated its
authority to administer the Plan to the Compensation Committee (the
“Committee”).

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Option. Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee a
Nonqualified Stock Option (the “Option”) to purchase shares of common stock of
the Company (“Shares”) at an exercise price of per Share (the “Exercise Price”).
The Option shall become exercisable according to Paragraph 2 below.

2. Exercisability of Option. The Option shall become exercisable in the manner
provided below, if the Grantee is employed by, or providing service to, the
Employer (as defined below) on the applicable date. For this purpose, the term
“Shares” refers to the number of shares underlying that portion of the Option
that vests in the manner described under Vest Type and Full Vest Date. The term
“Vest Type” describes how the Option covering those shares will vest before the
Full Vest Date. For example, if Vest Type is “monthly”, that Option will vest
with respect to those shares on a pro rata basis on each monthly anniversary of
the Grantee’s date of hire. The term “Full Vest Date” is the date on which that
portion of the Option covering all of the corresponding shares set forth in the
“Shares” column will be fully vested.

 

Shares

     Vest Type      Full Vest Date

The number of Shares noted on the first line will fully vest on the
corresponding “Full Vest Date.” The number of Shares noted in each subsequent
line will vest in equal monthly installments, beginning one month after the Full
Vest Date shown in the previous line and ending on the Full Vest Date shown in
the corresponding line.

 

- 1 -



--------------------------------------------------------------------------------

The exercisability of the Option is cumulative, but shall not exceed one hundred
percent (100%) of the Shares subject to the Option. If the foregoing schedule
would produce fractional Shares, the number of Shares for which the Option
becomes exercisable shall be rounded down to the nearest whole Share. If the
Grantee dies while employed by, or providing service to, the Employer, all of
the unexercised outstanding Shares of the Option shall become immediately
exercisable.

3. Term of Option.

(a) The Option shall have a term of five (5) years from the Date of Grant and
shall terminate at the expiration of that period, unless it is terminated at an
earlier date pursuant to the provisions of this Agreement or the Plan.

(b) Unless otherwise determined by the Committee (as provided in Sections 6(b)
and (c) of the Plan), the Option shall automatically terminate upon the
happening of the first of the following events:

(i) The expiration of the ninety (90) day period after the Grantee ceases to be
employed by, or provide service to, the Employer (as defined below), if the
termination is for any reason other than Disability (as defined below), death or
Misconduct (as defined below).

(ii) The expiration of the one (1) year period after the Grantee ceases to be
employed by, or provide service to, the Employer on account of the Grantee’s
Disability.

(iii) The expiration of the one (1) year period after the Grantee ceases to be
employed by, or provide service to, the Employer, if the Grantee dies (x) while
employed by, or providing service to, the Employer or (y) within ninety
(90) days after the Grantee ceases to be so employed or provide such services on
account of a termination described in subparagraph (i) above.

(iv) The expiration of the thirty (30) day period after the date on which the
Grantee ceases to be employed by, or provide service to, the Employer on account
of a termination by the Employer for Misconduct. In addition, notwithstanding
the prior provisions of this Paragraph 3, if the Employer determines that the
Grantee has engaged in conduct that constitutes Misconduct at any time while the
Grantee is employed by, or providing service to, the Employer or after the
Grantee’s termination of employment or service, the Option shall terminate as of
the thirtieth (30th) day after the date on which such Misconduct first occurred.

(v) For purposes of this Agreement:

(1) The term “Employer” shall mean the Company and its parent and subsidiary
corporations or other entities, as determined by the Committee.

(2) “Employed by, or provide service to, the Employer” shall mean employment or
service as an Employee, Key Advisor (as defined below) or member of the Board of
Directors (so that, for purposes of exercising Options, a Grantee shall not be
considered to

 

- 2 -



--------------------------------------------------------------------------------

have terminated employment or service until the Grantee ceases to be an
Employee, Key Advisor or member of the Board of Directors). “Key Advisor” means
consultants and advisors who perform services for the Company or any of its
parents or subsidiaries.

(3) “Disability” shall mean a Grantee’s becoming disabled within the meaning of
the Employer’s long-term disability plan applicable to the Grantee, as
determined in the sole discretion of the Committee.

(4) “Misconduct” means (i) willful and continued failure by the Grantee to
substantially perform the Grantee’s duties with the Employer (other than any
such failure resulting from the Grantee’s incapacity due to physical or mental
illness) or (ii) the willful engaging by the Grantee in conduct which is
demonstrably injurious to the Employer, monetarily or otherwise. For purposes of
this definition, no act, or failure to act, on the Grantee’s part shall be
deemed “willful” unless done, or omitted to be done, by the Grantee not in good
faith or without reasonable belief that the Grantee’s act, or failure to act,
was in the best interest of the Employer.

Notwithstanding the foregoing, in no event may the Option be exercised after the
date that is immediately before the fifth (5th) anniversary of the Date of
Grant. Any portion of the Option that is not exercisable at the time the Grantee
ceases to be employed by, or provide service to, the Employer shall immediately
terminate.

4. Exercise Procedures.

(a) Subject to the provisions of Paragraphs 2 and 3 above, the Grantee may
exercise part or all of the exercisable Option by giving the Company written
notice of intent to exercise in the manner provided in this Agreement,
specifying the number of Shares as to which the Option is to be exercised. At
such time as the Committee shall determine, the Grantee shall pay the Exercise
Price (i) in cash, (ii) by payment through a broker in accordance with
procedures permitted by Regulation T of the Federal Reserve Board or (iii) by
such other method as the Company may approve. The Company may impose from time
to time such limitations as it deems appropriate on the use of Shares of the
Company to exercise the Option.

(b) The obligation of the Company to deliver Shares upon exercise of the Option
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the Company,
including such actions as Company counsel shall deem necessary or appropriate to
comply with relevant securities laws and regulations. The Company may require
that the Grantee (or other person permitted to exercise the Option) represent
that the Grantee is purchasing Shares for the Grantee’s own account and not with
a view to or for sale in connection with any distribution of the Shares, or such
other representation as the Company deems appropriate.

(c) All obligations of the Company under this Agreement shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable. Subject to Committee approval, the
Grantee may elect to satisfy any tax withholding obligation of the Employer with
respect to the Option by having Shares withheld up

 

- 3 -



--------------------------------------------------------------------------------

to an amount that does not exceed the minimum applicable withholding tax rate
for federal (including FICA), state and local tax liabilities.

5. Change in Control.

(a) “Change in Control” means the determination (which may be made effective as
of a particular date) by the Board, made by a majority vote that a Change in
Control has occurred, or is about to occur. Such a change shall not include,
however, a restructuring, reorganization, merger or other change in
capitalization in which the Persons (as defined below) who own an interest in
the Company on the date hereof (the “Current Owners”) (or any individual or
entity which receives from a Current Owner an interest in the Company through
will or the laws of descent and distribution or otherwise) maintain more than a
fifty percent (50%) interest in the resultant entity. Regardless of the vote of
the Board or whether or not the Board votes, a Change in Control will be deemed
to have occurred as of the first day any one (1) or more of the following
subsections shall have been satisfied:

(b) Any Person (other than the Person in control of the Company as of the date
of this Agreement, or other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or a company owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), becomes the beneficial
owner, directly or indirectly, of securities of the Company representing more
than thirty-five percent (35%) of the combined voting power of the Company’s
then outstanding securities; or

(c) The stockholders of the Company approve:

(i) A plan of complete liquidation of the Company;

(ii) An agreement for the sale or disposition of all or substantially all of the
Company’s assets; or

(iii) A merger, consolidation or reorganization of the Company with or involving
any other company, other than a merger, consolidation or reorganization that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the combined voting power of the voting securities of the
Company (or such surviving entity) outstanding immediately after such merger,
consolidation or reorganization.

(d) However, in no event shall a Change in Control be deemed to have occurred,
with respect to the Grantee, if the Grantee is part of a purchasing group which
consummates the Change in Control transaction. The Grantee shall be deemed “part
of the purchasing group” for purposes of the preceding sentence if the Grantee
is an equity participant or has agreed to become an equity participant in the
purchasing company or group (except for (i) passive ownership of less than five
percent (5%) of the voting securities of the purchasing company; or
(ii) ownership of equity participation in the purchasing company or group which
is otherwise deemed not to be significant, as determined prior to the Change in
Control by a majority of the continuing non-employee directors).

 

- 4 -



--------------------------------------------------------------------------------

(e) For purposes of this Paragraph 5 the term “Person(s)” shall have the meaning
given in Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange
Act”), as modified and used in Sections 13(d) and 14(d) thereof, except that
such term shall not include (A) the Company or any of its subsidiaries; (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its subsidiaries; (C) an underwriter temporarily holding
securities pursuant to an offering of such securities; (D) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company; or (E) an entity or
entities which are eligible to file and have filed a Schedule 13G under Rule
13d-l(b) of the Exchange Act, which Schedule indicates beneficial ownership of
fifteen percent (15%) or more of the outstanding shares of common stock of the
Company or the combined voting power of the Company’s then outstanding
securities.

6. Consequences of a Change in Control.

(a) Notice and Acceleration. Upon a Change in Control, unless the Company
determines otherwise, if the Option is outstanding (including, for purposes of
this Paragraph 6, any portion of the Option that is outstanding), (i) the
Company shall provide the Grantee written notice of such Change in Control and
(ii) the outstanding Option shall automatically accelerate and become fully
exercisable.

(b) Assumption of Grants. Upon a Change in Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
the Grantee shall have the right to elect within thirty (30) days of receiving
the notice described in subparagraph (a) immediately above one (1) of the
following methods of treating the outstanding Option: (i) the outstanding Option
shall be assumed by, or replaced with comparable options by, the surviving
corporation (or a parent or subsidiary of the surviving corporation; or (ii) the
Grantee may surrender the outstanding Option in exchange for a payment by the
Company, in cash or Company Stock (as elected by the Grantee) in an amount equal
to the amount by which the then Fair Market Value (as defined below) of the
shares of Company Stock underlying the Option exceeds the Exercise Price of the
Grantee’s unexercised Option.

(c) For purposes of this Paragraph 6, “Fair Market Value” per Share shall be
determined as follows: (i) if the principal trading market for the Shares is a
national securities exchange or the Nasdaq National Market, the last reported
sale price thereof on the relevant date or (if there were no trades on that
date) the latest preceding date upon which a sale was reported, or (ii) if the
Shares are not principally traded on such exchange or market, the mean between
the last reported “bid” and “asked” prices of the Shares on the relevant date,
as reported on Nasdaq or, if not so reported, as reported by the National Daily
Quotation Bureau, Inc. or as reported in a customary financial reporting
service, as applicable and as the Company determines. If the Shares are not
publicly traded or, if publicly traded, is not subject to reported transactions
or “bid” or “asked” quotations as set forth above, the Fair Market Value per
Share shall be as determined by the Company.

7. Restrictions on Exercise. Except as the Company may otherwise permit pursuant
to the Plan, only the Grantee may exercise the Option during the Grantee’s
lifetime and, after the Grantee’s death, the Option shall be exercisable
(subject to the limitations specified in the Plan)

 

- 5 -



--------------------------------------------------------------------------------

solely by the legal representatives of the Grantee, by the person who acquires
the right to exercise the Option by will or by the laws of descent and
distribution or by a former spouse of the Grantee who obtained the Option
pursuant to a domestic relations order, to the extent that the Option is
exercisable pursuant to this Agreement.

8. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan established from time to time by the Committee in accordance with the
provisions of the Plan, including, but not limited to, provisions pertaining to:
(i) rights and obligations with respect to withholding taxes, (ii) the
registration, qualification or listing of the Shares, (iii) changes in
capitalization of the Company and (iv) other requirements of applicable law. The
Committee shall have the authority to interpret and construe the Option pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.

9. Certain Capital Changes. In the event that the Committee, in its discretion,
determines that any stock dividend, split-up, combination or reclassification of
shares, recapitalization or other similar capital change affects the Shares such
that adjustment is required in order to preserve the benefits or potential
benefits of the Option, the maximum aggregate number and kind of shares or
securities of the Company subject to the Option, and the Exercise Price of the
Option, shall be appropriately adjusted by the Committee (whose determination
shall be conclusive) so that the proportionate number of Shares or other
securities subject to the Option and the proportionate interest of the Grantee
shall be maintained as before the occurrence of such event.

10. No Employment or Other Rights. The grant of the Option shall not confer upon
the Grantee any right to be retained by or in the employ or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time. The right of the
Employer to terminate at will the Grantee’s employment or service at any time
for any reason is specifically reserved.

11. No Shareholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death or otherwise,
shall have any of the rights and privileges of a shareholder with respect to the
Shares subject to the Option, until certificates for Shares have been issued
upon the exercise of the Option.

12. Assignment and Transfers. Except as provided below, only the Grantee may
exercise rights under the Option during the Grantee’s lifetime. The Grantee may
not transfer those rights except: (i) by will or by the laws of descent and
distribution, (ii) pursuant to a domestic relations order or (iii) as otherwise
permitted by the Company. When the Grantee dies, the personal representative or
other person entitled to succeed to the rights of the Grantee may exercise such
rights. The Committee shall have the right to require evidence to its
satisfaction of the rights of any person or persons seeking to exercise the
Option hereunder, e.g., an authenticated copy of the Grantee’s will or a
domestic relations order. This Agreement may be assigned by the Company without
the Grantee’s consent.

 

- 6 -



--------------------------------------------------------------------------------

13. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

14. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the Compensation Committee at 4222 Emperor
Boulevard, Suite 200, Durham, North Carolina, 27703-8466, and any notice to the
Grantee shall be addressed to such Grantee at the current address shown on the
payroll of the Employer, or to such other address as the Grantee may designate
to the Employer in writing. Any notice shall be delivered by hand, sent by
telecopy or enclosed in a properly sealed envelope addressed as stated above,
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

****

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has executed this Agreement, effective
as of the Date of Grant.

 

INSPIRE PHARMACEUTICALS, INC. By:  

 

Name:   Joseph M. Spagnardi Title:  

Senior Vice President,

General Counsel & Secretary

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding.

 

Grantee:

 

 

 

Date:

 

 

 

 

- 8 -